Howuno, J.
Plaintiff sues to annul a sale of his personal'and real property, made by the sheriff of the parish of St. Charles, under two writs of fi. fa., issued upon judgments against him in the District Court of said Parish. He complains that his property was “illegally seized and sold without appraisement, and without complying with any of the requisites of the law. ”
The sheriff’s return on the two wits, and deed of sale of the real estate, are in the usual form, reciting the seizure, notice, advertising and observance of the legal requisites. It appears, however, from the testimony of the witnesses,.that there was no appraisement of the property made; but it appears also that the defendant was present, and when called on by the sheriff to appoint an appraiser, he declined to do so, on the ground that the landed property was mortgaged for more than two-thirds of its value, and an appraisement was unnecessary. He also become the purchaser of the horse sold at the time. JIe thus waived the appraisement and ratified the sale, and cannot now be heard to complain for the causes urged by him. He has not shown that the property was sacrificed or sold for less than its true value-
judgment affirmed, with costs,